Exhibit 10.1

DUNKIN’ BRANDS GROUP, INC.
ANNUAL MANAGEMENT INCENTIVE PLAN
This Annual Management Incentive Plan (the “Plan”) has been established to
advance the interest of Dunkin’ Brands Group, Inc. (the “Company”) by providing
for the grant of Awards to eligible employees of the Company and its Affiliates.
The Plan is intended to comply with the requirements for tax deductibility
imposed by Section 162(m) of the Internal Revenue Code of 1986, as amended, and
the regulations thereunder (“Section 162(m)”), to the extent applicable.
I. ADMINISTRATION
The Plan will be administered by the Compensation Committee of the Board of
Directors of the Company (the “Committee”). The Committee shall have the
authority to interpret the Plan, and any interpretation or decision by the
Committee with regard to any questions arising under the Plan shall be final and
conclusive on all parties. In the case of any Award (as defined in Section III
below) intended to qualify as exempt performance-based compensation under
Section 162(m), as determined by the Committee (a “Section 162(m) Award”), (i)
if any member of the Compensation Committee is not an “outside director” for
purposes of such exemption, the “Committee” for purposes of the Plan will
consist of a subcommittee consisting solely of those Committee members who are
“outside directors” for such purposes (and, where applicable, references in the
Plan to the Committee shall be deemed to be references to such subcommittee),
(ii) the Committee will exercise its discretion consistent with qualifying the
Award for that exemption and (iii) the Committee may delegate to other persons
administrative functions that do not involve discretion. In the case of Awards
other than Section 162(m) Awards, the Committee may delegate to other persons
such duties, powers and responsibilities as it deems appropriate. To the extent
of any such delegation, references herein to the “Committee” shall be deemed to
refer to the person or persons to whom such authority has been delegated.
II. ELIGIBILITY; PARTICIPANTS
Executive officers and other key employees of the Company and its Affiliates
shall be eligible to participate in the Plan. An “Affiliate” means any
corporation or other entity that stands in a relationship to the Company that
would result in the Company and such corporation or other entity being treated
as one employer under Section 414(b) or Section 414(c) of the Internal Revenue
Code of 1986, as amended (the “Code”). The Committee shall select, from among
those eligible, the persons who shall from time to time participate in the Plan
(each, a “Participant”). Participation with respect to one Award under the Plan
shall not entitle a Participant to participate with respect to a subsequent
Award or Awards, if any.
III. GRANT OF AWARDS
The term “Award” as used in the Plan means an award opportunity that is granted
to a Participant with respect to a specified performance period consisting of
the Company’s fiscal year or such other period as the Committee may determine
(such period, the “Performance Period”). A Participant who is granted an Award
shall be entitled to a payment, if any, under the Award only if all conditions
to payment have been satisfied in accordance with the Plan and the terms of the
Award. By accepting (or, under such rules as the Committee may prescribe, being
deemed to have accepted) an Award, the Participant agrees (or will be deemed to
have agreed) to the terms of the Award and the Plan. Except as otherwise
specified by the Committee in connection with the grant of an Award, the
Performance Period applicable to Awards under the Plan shall be the fiscal year
of the Company. The Committee shall select the Participants, if any, who are to
receive Awards for a Performance Period and, in the case of each Award, shall
establish the following:
(a) the Performance Criteria (as defined in Section IV below) applicable to the
Award;
(b) the amount or amounts that will be payable (subject to adjustment in
accordance with Section V) if the Performance Criteria are achieved; and
(c) such other terms and conditions as the Committee deems appropriate with
respect to the Award.
For Section 162(m) Awards, (i) such terms shall be established by the Committee
not later than (A) the ninetieth (90th) day after the beginning of the
Performance Period, in the case of a Performance Period of 360 days or longer,
or (B) the end of the period constituting the first quarter of the Performance
Period, in the case of a Performance Period of less than 360 days, and (ii) once
the Committee has established the terms of such Award in accordance with the
foregoing, it shall not thereafter adjust such terms, except to reduce payments,
if any, under the Award in accordance with Section V or as otherwise permitted
in accordance with the requirements of Section 162(m).
IV. PERFORMANCE CRITERIA
As used in the Plan, the term “Performance Criteria” means specified criteria,
other than the mere continuation of employment or the mere passage of time, the
satisfaction of which is a condition for the vesting, payment or full enjoyment
of an Award, including, for the avoidance of doubt, any individual performance
factors. A Performance Criterion and any targets with respect thereto determined
by the Committee need not be based upon an increase, a positive or improved
result or avoidance of loss and may be applied to the Participant individually,
or to a business unit or division or the Company as a whole. For Section 162(m)
Awards, a Performance Criterion will mean an objectively determinable measure or
objectively determinable measures of performance relating to any or any
combination of the following (measured either absolutely or by reference to an
index or indices or the performance of one or more companies and determined
either on a consolidated basis or, as the context permits, on a divisional,
subsidiary, line of business, project or geographical basis or in combinations
thereof): net sales; system-wide sales; comparable store sales; revenue; revenue
growth or product revenue growth; operating income (before or after taxes); pre-
or after-tax income or loss (before or after allocation of corporate overhead
and bonus); earnings or loss per share; net income or loss (before or after
taxes); adjusted operating income; adjusted net income; adjusted earnings per
share; channel revenue; channel revenue growth; franchising commitments;
manufacturing profit; manufacturing profit margin; store closures; return on
equity; total stockholder return; return on assets or net assets; appreciation
in and/or maintenance of the price of the shares or any other publicly-traded
securities of the Company; market share; gross profits; earnings or losses
(including earnings or losses before taxes, before interest and taxes, or before
interest, taxes, depreciation and/or amortization); economic value-added models
or equivalent metrics; comparisons with various stock market indices; reductions
in costs; cash flow or cash flow per share (before or after dividends); return
on capital (including return on total capital or return on invested capital);
cash flow return on investment; improvement in or attainment of expense levels
or working capital levels, including cash, inventory and accounts receivable;
operating margin; gross margin; year-end cash; cash margin; debt reduction;
stockholders equity; operating efficiencies; market share; customer
satisfaction; customer growth; employee satisfaction; supply chain achievements
(including establishing relationships with manufacturers or suppliers of
component materials and manufacturers of the Company’s products); points of
distribution; gross or net store openings; new store first year sales;
co-development, co-marketing, profit sharing, joint venture or other similar
arrangements; financial ratios, including those measuring liquidity, activity,
profitability or leverage; cost of capital or assets under management; financing
and other capital raising transactions (including sales of the Company’s equity
or debt securities; factoring transactions; sales or licenses of the Company’s
assets, including its intellectual property, whether in a particular
jurisdiction or territory or globally; or through partnering transactions);
implementation, completion or attainment of measurable objectives with respect
to research, development, manufacturing, commercialization, products or
projects, production volume levels, acquisitions and divestitures; factoring
transactions; and recruiting and maintaining personnel. Provided that the
Committee has specified at least one Performance Criterion under this Section IV
intended to qualify the Award as performance-based under Section 162(m), the
Committee may specify other performance goals or criteria (whether or not noted
in this Section IV) as a basis for its exercise of negative discretion with
respect to the Award. To the extent consistent with the requirements of Section
162(m), the Committee may establish that, in the case of any Section 162(m)
Award, one or more of the Performance Criteria applicable to such Award will be
adjusted in an objectively determinable manner to reflect events (for example,
the impact of charges for restructurings, discontinued operations, mergers,
acquisitions, extraordinary items, and other unusual or non-recurring items, and
the cumulative effects of tax or accounting changes, each as defined by U.S.
generally accepted accounting principles) occurring during the Performance
Period that affect the applicable Performance Criterion or Criteria.
V. CERTIFICATION OF PERFORMANCE; AMOUNT PAYABLE UNDER AWARDS
As soon as practicable after the close of a Performance Period, the Committee
shall determine whether and to what extent, if at all, the Performance Criterion
or Criteria applicable to each Award granted for the Performance Period have
been satisfied and, in the case of Section 162(m) Awards, shall take such steps
as are sufficient to satisfy the certification requirement under Section 162(m)
as to such performance results. The Committee shall then determine the actual
payment, if any, under each Award. No amount may be paid under any Section
162(m) Award unless such certification requirement has been satisfied as set
forth above, except as provided by the Committee consistent with the
requirements of Section 162(m). The Committee may, in its sole and absolute
discretion and with or without specifying its reasons for doing so, after
determining the amount that would otherwise be payable under any Award for a
Performance Period, reduce (including to zero) the actual payment, if any, to be
made under such Award or, in the case of Awards other than Section 162(m)
Awards, otherwise adjust the amount payable under such Award. The Committee may
exercise the discretion described in the immediately preceding sentence either
in individual cases or in ways that affect more than one Participant. In each
case the Committee’s discretionary determination, which may affect different
Awards differently, will be binding on all parties.
VI. PAYMENT UNDER AWARDS
The Committee shall determine the payment dates for Awards under the Plan.
Except as otherwise determined by the Committee, no payment shall be made under
an Award unless the Participant’s employment with the Company or its Affiliates
continues through the date such Award is paid. Payments hereunder are intended
to fall under the short-term deferral exception to Section 409A of the Code and
the regulations thereunder (“Section 409A”), and shall be construed and
administered accordingly. Notwithstanding the foregoing, (i) if the Award letter
or other documentation establishing the Award provides a specified and
objectively determinable payment date or schedule that satisfies the
requirements of Section 409A, payment under an Award may be made in accordance
with such date or schedule, and (ii) the Committee may, but need not, permit a
Participant to defer payment of an Award (pursuant to the Amended and Restated
Dunkin’ Brands, Inc. Non-Qualified Deferred Compensation Plan, as further
amended from time to time, or otherwise) beyond the date that the Award would
otherwise be payable, provided that any such deferral shall be made in
accordance with and subject to the applicable requirements of Section 409A, and
that any amount so deferred with respect to a Section 162(m) Award shall be
adjusted for notional interest or other notional earnings in a manner consistent
with (as determined by the Committee) the requirements of Section 162(m).
VII. PAYMENT LIMITS
The maximum amount payable to any participant for any fiscal year of the Company
under Section 162(m) Awards will be $10 million, which limitation, with respect
to any such Awards for which payment is deferred in accordance with Section VI
above, shall be applied without regard to such deferral.
VIII. TAX WITHHOLDING; LIMITATION ON LIABILITY
All payments under the Plan shall be subject to reduction for applicable tax and
other legally or contractually required withholdings.
Neither the Company nor any Affiliate, nor the Administrator, nor any person
acting on behalf of the Company, any Affiliate, or the Administrator, will be
liable for any adverse tax or other consequences to any Participant or to the
estate or beneficiary of any Participant or to any other holder of an Award that
may arise or otherwise be asserted with respect to an Award, including, but not
limited to, by reason of the application of Section X below or any acceleration
of income or any additional tax (including any interest and penalties) asserted
by reason of the failure of an Award to satisfy the requirements of Section 409A
or by reason of Section 4999 of the Code.
IX. AMENDMENT AND TERMINATION
The Committee may amend the Plan at any time and from time to time; provided,
that, with respect to Section 162(m) Awards, no amendment for which Section
162(m) would require shareholder approval in order to preserve the eligibility
of such Awards as exempt performance-based compensation shall be effective
unless approved by the shareholders of the Company in a manner consistent with
the requirements of Section 162(m). The Committee may at any time terminate the
Plan.
X. MISCELLANEOUS
(a) Awards held by a Participant are subject to forfeiture, termination and
rescission, and a Participant will be obligated to return to the Company
payments received with respect to Awards, in each case (i) to the extent
provided by the Committee in connection with (A) a breach by the Participant of
an Award agreement or the Plan, or any non-competition, non-solicitation,
confidentiality or similar covenant or agreement or (B) an overpayment to the
Participant of incentive compensation due to inaccurate financial data, (ii) in
accordance with any applicable Company clawback or recoupment policy, as such
policy may be amended and in effect from time to time, or (iii) as otherwise
required by law, regulation or applicable stock exchange listing standards,
including, without limitation, Section 10D of the Securities Exchange Act of
1934, as amended. Each Participant, by accepting an Award pursuant to the Plan,
agrees to return the full amount required under this Section X(a) at such time
and in such manner as the Committee shall determine in its sole discretion and
consistent with applicable law.
(b) No person shall have any claim or right to be granted an Award, nor shall
the selection for participation in the Plan for any Performance Period be
construed as giving a Participant the right to be retained in the employ or
service of the Company or its Affiliates for that Performance Period or for any
other period. The loss of an Award will not constitute an element of damages in
the event of termination of employment for any reason, even if the termination
is in violation of an obligation of the Company or any Affiliate to the
Participant.
(c) In the case of any Section 162(m) Award, the Plan and such Award will be
construed and administered to the maximum extent permitted by law in a manner
consistent with qualifying the Award for the exemption for performance-based
compensation under Section 162(m), notwithstanding anything to the contrary in
the Plan.
(d) Except as otherwise provided in an Award, the Committee shall, in its sole
discretion, determine the effect of a Covered Transaction (as defined in the
Company’s 2011 Omnibus Incentive Plan, as it may be amended from time to time)
on Awards under the Plan.
(e) The Plan shall be governed by the laws of the Commonwealth of Massachusetts,
without giving effect to any choice of law provisions that might otherwise refer
construction or interpretation of the Plan to the substantive laws of another
jurisdiction. The Plan shall be effective for Performance Periods beginning on
or after December 28, 2014 (to the extent the material terms hereof have been
approved by the Company’s shareholders prior to such date).

